Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 8, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146440(108)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                    SC: 146440
  v                                                                 COA: 306618
                                                                    Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its brief is GRANTED. The brief shall be considered timely filed if it is
  submitted on or before October 15, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 8, 2013
                                                                               Clerk